Citation Nr: 1403247	
Decision Date: 01/27/14    Archive Date: 02/10/14   

DOCKET NO.  10-18 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to disability ratings for service-connected lumbar disc disease in excess of 10 percent prior to November 30, 2010, in excess of 20 percent from November 30, 2010 through February 2, 2011, and in excess of 10 percent from February 3, 2011.

2.  Entitlement to an effective date earlier than May 12, 2010 for a compensable rating for a right shoulder disability.

REPRESENTATION

Appellant represented by:  Paul Bradley, Accredited Agent	


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to August 2007 with an additional 3 months and 24 days of active service, and service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted the Veteran's claim for entitlement to service connection for lumbar disc disease, and assigned a disability rating of 10 percent.  

In a July 2012 rating decision, the RO increased the evaluation of the lumbar disc disease to 20 percent, effective from November 30, 2010 through February 2, 2011.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The record shows that the Veteran initially requested a video conference hearing in connection with the issue of entitlement to an initial disability rating for lumbar disc disease in excess of 10 percent.  However, in a September 2013 statement, the Veteran, through his agent, cancelled his request.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2013).

The issues of entitlement to an evaluation in excess of 70 percent for service-connected depressive disorder and posttraumatic stress disorder with alcohol dependence and entitlement to TDIU have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of an earlier effective date for a compensable rating for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected lumbar disc disease has not been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, prior to November 30, 2010.  

3.  The Veteran's service-connected lumbar disc disease has been manifested by lower back pain and forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees but has not been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylsosis of the entire thoracolumbar spine, from November 30, 2010 through February 2, 2011.  

4.  The Veteran's service-connected lumbar disc disease has not been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, from February 3, 2011.  






CONCLUSIONS OF LAW

1.  Prior to November 30, 2010, the criteria for a rating in excess of 10 percent for service-connected lumbar disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 4.124a, Diagnostic Code 5243 (2013).

2.  From November 30, 2010 through February 2, 2011, the criteria for a rating in excess of 20 percent for service-connected lumbar disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 4.124a, Diagnostic Code 5243 (2013).

3.  From February 3, 2011, the criteria for a rating in excess of 10 percent for service-connected lumbar disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 4.124a, Diagnostic Code 5243 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for lumbar disc disease.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, because the notice that was provided before service connection for lumbar disc disease was granted was legally sufficient, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, private treatment and rehabilitation records, and the Veteran's statements in support of his claim.  The Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested. 

VA examinations with respect to the issue on appeal were obtained in August 2010, and February 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination reports to be adequate.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disability under the applicable rating criteria.  Additionally, the examiners specially considered pain, swelling, weakness and excess fatigability in their examinations, as required under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected lumbar disc disease since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met. 38 C.F.R. § 3.159(c)(4) (2013).

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Initial Rating

The Veteran contends that he is entitled to disability ratings for service-connected lumbar disc disease in excess of 10 percent prior to November 30, 2010, in excess of 20 percent from November 30, 2010 through February 2, 2011, and in excess of 10 percent from February 3, 2011.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

III. Lumbar disc disease

Under the applicable rating criteria for disabilities of the spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The General Rating Formula specifies that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Note (3).  The term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation;" provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4). 

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent evaluation; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months warrants a 40 percent evaluation; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants a 20 percent evaluation; and with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation.  Id., Note (6).

Note 1 of that Diagnostic Code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Prior to November 30, 2010

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that a disability rating in excess of 10 percent for lumbar disc disease is not warranted prior to November 30, 2010.

The claims file contains an orthopedic treatment note from February 2009 documenting facet arthropathy in the lumbar spine consistent with degenerative disc disease.  The Veteran reported treatment for low back pain because of his gunner position during his deployment in Iraq.  He stated that he had occasional low back pain, which had improved at the time of the February 2009 report.  The Veteran denied any rapid progression of pain, paresthesias, dysesthesias, weakness or bowel or bladder dysfunction.   Examination of the lumbar spine revealed the ability to flex the waist to 90 degrees and the ability to extend to 20 degrees.  The Veteran was able to walk on his toes and heels without difficulty.  He had 5/5 strength on resisted straight leg raise, and on all ranges of motion of the bilateral lower extremities.  The orthopedist assessed low back pain with presumed facet arthropathy and degenerative disc disease without significant lumbar stenosis or radicular component.

The Veteran was provided with a VA examination of his back in July 2009.  The Veteran reported a gradual onset of low back pain while on active duty, which he related to a motor vehicle accident where he was crushed between two Humvees.  He reported that the pain initially started prior to that, but had been worse since the accident.  The Veteran sought treatment with VA shortly after leaving active duty, at which point he reported lower back pain.  A prior evaluation for the Veteran's low back pain included an MRI scan which revealed an L4-5 herniated disc, and X-rays which revealed loss of disc height at L4-L5.  The Veteran also reported difficulty getting out of a chair due to knee weakness.  At the VA examination, the Veteran continued to complain of constant, ongoing low back pain.  He stated that the pain can be increased by sitting for too long, as well as by lifting.  The Veteran reported limiting his lifting due to his back, stated that he does not lift anything heavy, and noted that the pain is decreased by standing.   He also reported weakness in his knees, but no numbness in his lower extremities.  The Veteran did not report any loss of bowel or bladder control and had not had any physician-ordered bed rest over the prior 12 months.  The Veteran reported that he was independent in activities of daily living, including dressing and bathing, with no limitations in walking.  No flare-ups were noted at the time of the examination.    

Physical examination revealed forward flexion to 80 degrees, extension to 35 degrees, lateral flexion to 35 degrees bilaterally, and lateral rotation to 40 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use testing.  There was no objective evidence of scoliosis, paraspinal spasm, or tenderness of the lower lumbar spine.  The examiner noted that the Veteran did have an area of tenderness in the upper lumbar region.  The examiner also noted that the Veteran appeared to be in no acute distress and was able to come and stand independently.  The Veteran ambulated without an assistive device and did not use any braces.  His gait was noted as normal.

The Veteran sought treatment for his back pain from the Milwaukee VA Medical Center (VAMC).  In both February 2010 and April 2010, VAMC treatment records associated with the claims file note that the Veteran had normal flexion, pain with back extension, and no tenderness on palpation of the lumbar spine.  Tenderness was noted on palpation of the sacroiliac with greater tenderness on the right side.  Facet loading was also positive bilaterally.  Strength of the bilateral lower extremities was noted as 5/5 with sensation grossly intact.  The February 2010 record notes a positive Fabre test on the right, negative leg raise, and negative open or closed books.  The April 2010 record indicates that the Veteran's gait was within normal limits and that he had the ability to ambulate on his toes and heels.  Deep tendon reflexes were also noted as intact.  The Veteran was given facet injections by the VAMC for his back pain.

The Veteran was afforded another VA examination in August 2010 for his back disability.  The Veteran reported continuous back pain of 4/10, with flare-ups at least two to three times per day.  The flare-ups were initiated by standing too long, sitting, bending, or lifting, whereupon he developed cramps of the lower back, with pain of 7/10 lasting for an hour or less.  The Veteran noted no pain or paresthesias of the lower extremities.  The Veteran reported being very limited in his ability to carry on any form of work or activity.  Specifically, the Veteran reported that he worked as a bartender one night per week, but could not find other employment because of his then-present shoulder and low back disabilities.
 
Physical examination revealed forward flexion to 90 degrees, with terminal pain upon the movement.  Extension was done to 30 degrees with pain in the lower back upon the terminal part of the motion.  Left lateral flexion was done to 35 degrees with definite pain terminating the movement.  Right lateral flexion was done to 40 degrees with some pain.  Left lateral rotation was done to 30 degrees, with right lateral rotation done to 30 degrees with more pain on the right than on the left.  No paresthesias were noted.  Upon three consecutive motions, forward flexion was to 90 degrees, with mild pain, but no weakness or other changes.  Extension was done to 30 degrees, with mild pain noted following the third motion.  Left lateral flexion was decreased to 30 degrees, with increasing pain.  Right lateral flexion was done to 30 degrees with increasing pain, but no weakness, fatigue, or other problems.  Left lateral rotation was done to 30 degrees with pain, and right lateral rotation was done to 28 degrees with more pain than on the left but with no paresthesias, weakness or fatigue.                                                           

In reviewing the evidence of record, the Board finds that a disability rating in excess of 10 percent for the Veteran's lumbar disc disease is not warranted.  There is no evidence of muscle spasm or severe guarding that resulted in an abnormal gait or abnormal curvature of the spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is also no evidence to show that the Veteran had forward flexion of less than 60 degrees during this time or a combined range of motion of the thoracolumbar spine of 120 degrees or less.  The February 2009 private orthopedic record notes forward flexion to 90 degrees, the July 2009 VA examination report shows forward flexion to 80 degrees, the VA treatment records from February and April 2010 note normal flexion, and the August 2010 examination documents forward flexion to 90 degrees.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown.  However, an increased disability rating for the Veteran's service-connected lumbar disc disease is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the currently assigned 10 percent rating, and no higher.  While the Board observes that the Veteran has complained of back pain, and painful motion has been documented, functional loss due to painful motion has only been documented in medical records wherein the Veteran's range of motion of the thoracolumbar spine would more closely meet a noncompensable rating.  Specifically, the August 2010 VA examination documented a combined range of motion of more than 240 degrees, decreased to 238 degrees following repetitive-use testing, with painful motion present for both sets of tests.  Forward flexion at this examination was to 90 degrees.  Additionally, normal flexion was noted in both February and April 2010 VA treatment records, with pain noted on extension.  Additional functional limitation due to painful motion, weakness, fatigue, or lack of endurance upon repetitive testing was not present at the July 2009 VA examination, where the Veteran's forward flexion of the thoracolumbar spine was 80 degrees.  Therefore, the Board determines that the Veteran's disability is most appropriately rated as 10 percent disabling prior to November 30, 2010.
  
From November 30, 2010 through February 2, 2011

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that a disability rating in excess of 20 percent for lumbar disc disease is not warranted for this period.

The claims file contains a November 30, 2010 initial evaluation from Back in Action Rehabilitation, where the Veteran underwent treatment for his lower back pain once per week.  The initial evaluation included an examination of the lumbar spine documenting the following: forward flexion of 40 degrees; extension of 10 degrees with notable increase in central lower back pain; and lateral flexion of 15 degrees bilaterally with ipsilateral lower back pain present.

The evidence for this period does not demonstrate a disability picture that warrants the assignment of an evaluation greater than 20 percent.  At no time during this period has the Veteran's lumbar disc disease resulted in forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Additionally, while painful motion was noted in the Back in Action Rehabilitation assessment, the Board finds that the functional loss due to such painful motion was not of such a severity as to be comparable to favorable ankylosis of the entire thoracolumbar spine.  Therefore, the Board finds that the preponderance of the evidence is against a disability rating in excess of the 20 percent currently assigned for the Veteran's service-connected lumbar disc disease for this period.

From February 3, 2011

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that a disability rating in excess of 10 percent for lumbar disc disease is not warranted from February 3, 2011.

A February 3, 2011 treatment record from the Milwaukee VAMC documented forward flexion to 80 degrees, extension to 25 degrees, tenderness to palpation of L3, L4, L5, and S1 and slight tenderness to palpation over the right paraspinal muscles.  A March 2011 treatment note from Back in Action Rehabilitation documents that the Veteran had experienced stabbing and spasming in his lower back for a number of days. 

The record also contains a March 10, 2011 discharge summary from Back In Action Rehabilitation which notes that the Veteran had full range of motion of the lumbar spine at the time of discharge.  It was also noted, however, that he experienced discomfort on returning to upright position and discomfort in end range lumbar extension.

The Veteran was afforded a VA examination of his thoracolumbar spine in February 2012.  The VA examiner provided a diagnosis of mild degenerative disc disease.  The Veteran reported that he first noticed a problem with his back following his deployment to Iraq, and now experiences constant pain to his back, unless he moves.  The Veteran also reported being treated with facet injections.  The examiner noted that the Veteran does not experience flare-ups which impact the function of his back and does not have any functional loss and/or functional impairment of the thoracolumbar spine.  Examination of the Veteran using a goniometer found no objective evidence of painful motion for any of the movements and normal range of motion of the thoracolumbar spine: forward flexion of 90 or greater degrees, extension of 30 or greater degrees, lateral flexion ending at 30 degrees or greater bilaterally, and lateral rotation ending at 30 degrees or greater bilaterally.  The Veteran was able to perform repetitive-use testing with three repetitions without additional limitation in range of motion of the thoracolumbar spine.  The examiner noted no localized tenderness or pain to palpation for the joint or soft tissue of the thoracolumbar spine and no guarding or muscle spasm.  Additionally, straight leg raise was negative, and the examiner noted that the Veteran had a normal gait and well-developed musculature.  The report did document arthritis, found through imaging studies.  

The Veteran's VA treatment records systematically document complaints from the Veteran of continuous back pain, and the Veteran has undergone a number of lumbar facet injections to alleviate his symptoms.  The treatment records do not, however, document any greater restriction to range of motion than that captured by the VA examination report.  

In reviewing the evidence of record, the Board finds that a disability rating in excess of 10 percent for the Veteran's lumbar disc disease is not warranted.  There is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal curvature of the spinal contour.  Specifically, the February 2012 VA examination report reflects normal gait and no guarding or muscle spasm.  While muscle spasms were noted in the February 2011 Back in Action Rehabilitation note, the record contains no evidence of abnormal gait or abnormal curvature of the spinal contour.  There is also no evidence of combined range of motion of the thoracolumbar spine of 120 degrees or less.  There is also no evidence to show that the Veteran had forward flexion of less than 60 degrees during this time, to warrant a higher disability rating.  The February 2011 VAMC report noted forward flexion to 80 degrees and the February 2012 VA examination report shows that the Veteran exhibited forward flexion to 90 degrees without pain.  Therefore, the Board determines that the Veteran's disability is most appropriately rated as 10 percent disabling from February 3, 2011.
  
The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown.  However, an increased disability rating for the Veteran's service-connected lumbar disc disease is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the currently assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of back pain.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned ratings.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased rating.  Additional limitation due to pain, weakness, fatigue, or repetitive use was not found by the February 2012 VA examiner.  Further, the VA examiner noted no pain throughout the range of motion testing of the thoracolumbar spine.  There was no limitation of the movement of the lumbar spine because of pain, weakness, fatigue, lack of endurance, flare-ups, or on repetitive use.  Therefore, the Board finds that the preponderance of the evidence is against a disability rating in excess of the 10 percent currently assigned for the Veteran's service-connected lumbar disc disease for this period.

Other considerations

There is no evidence, and the Veteran has not asserted, that he has experienced any incapacitating episodes, as defined by 38 C.F.R. §4.71(a), Diagnostic Code 5243, Note (6).  Thus, there is no basis for assigning a higher rating for any of the staged periods under the General Rating Formula or the formula for rating Intervertebral Disc Syndrome based on incapacitating episodes.

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's lumbar disc disease is adequate.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluation for this service-connected disability is adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Board notes that a "traditional" TDIU claim considers whether a Veteran is unemployable due to any service-connected disabilities, alone or in concert.  In contrast, a Rice-type TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disability on appeal.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his lumbar disc disease alone renders him unable to secure substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with his claim for an increased rating for lumbar disc disease.  The Board notes that a "traditional" claim for TDIU has been submitted which asserts an inability to secure substantially gainful employment for service-connected disabilities inclusive of the lumbar disc disease on appeal.  However, this claim has not been adjudicated by the RO, and thus, it is not presently under the Board's jurisdiction.  The Board has referred this issue to the Agency of Original Jurisdiction and the Board does not intimate any opinion as to the merits of this issue, either favorable or unfavorable, at this time.

In conclusion, as the preponderance of the evidence is against the claim for increased evaluations for lumbar disc disease, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to disability ratings for service-connected lumbar disc disease in excess of 10 percent prior to November 30, 2010, in excess of 20 percent from November 30, 2010 through February 2, 2011, and in excess of 10 percent from February 3, 2011, is denied.


REMAND

Reason for Remand: To issue a Statement of the Case.

In an August 2010 rating decision, the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin granted the Veteran's claim for entitlement to an increased evaluation for a right shoulder disability and assigned an effective date of May 12, 2010.  The Veteran submitted a Notice of Disagreement with this rating decision in September 2010, requesting an earlier effective date for the increased evaluation.

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of entitlement to an earlier effective date for the increased evaluation must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26;  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to an effective date earlier than May 12, 2010 for a compensable rating for a right should disability.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to that issue.  The RO is free to undertake any additional development deemed necessary with respect to that issue.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


